DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al. (US 2020/0119571 A1).
In regards to claim 1, Taylor discloses, in figure 1, a three-phase expandable AC system based on battery reconfiguration (Fig. 1), comprising: a reconfigurable battery array (100), capable of connecting to a load (150) or being tied to a grid (105), 5and having a plurality of battery array modules (Fig. 2, 210, 220, 230), wherein the reconfigurable battery array (100) performs discharging to the load (150, par 0040) or the grid, or makes the load or the grid (105) perform charging to the reconfigurable battery array (Par 0040), wherein the reconfigurable battery array (100) performs one of operations comprising: respectively generating a single-phase AC voltage corresponding to outputs of 10the battery array modules (Par 0041); selecting three from the battery array modules (Fig. 2, 210, 220, 230) to generate a corresponding three-phase AC voltage (Par 0056); and generating a plurality of three-phase AC voltages (Par 0039) from the battery array modules (Fig. 2, 210, 220, 230), and merging the three-phase AC voltages 
In regards to claim 4, Taylor discloses, in figure 1, the three-phase expandable AC system based on battery reconfiguration as claimed in claim 1, wherein when the reconfigurable battery array is a grid-tied type reconfigurable battery array (Par 0035), generating the three-phase AC voltage comprises: taking three corresponding single-phase AC voltages generated by the selected three battery array modules as three slave single-phase AC voltages (Par 0056); and  15respectively synchronizing with three phases of the grid to tie the three single-phase AC voltages to the grid (Par 0053, 0056).
In regards to claim 5, Taylor discloses, in figure 1, the three-phase expandable AC system based on battery reconfiguration as claimed in claim 1, wherein the battery array modules respectively comprise: a plurality of battery modules (120, 130); 20a current mode switch converter (127, 137), connected to one end of the battery modules, receiving a current command (par 0008), and controlling the battery array module (100) to perform the charging or the discharging (Par 0045); and a battery configuration control portion (140), connected to the battery modules, and configured to set each of the battery modules to an enable mode (ON mode; par 0046) or a bypass mode according to a required voltage output (Par 0045-0046).
	In regards to claim 6, Taylor discloses, in figure 1, the three-phase expandable AC system based on battery reconfiguration as claimed in claim 5, wherein the battery modules (Fig. 2, 210, 220, 230) are arranged to be connected in series and parallel to form the battery array module (Par 0056, battery module 210, 220, and 230 each connected series and parallel to form an array module 200).
	In regards to claim 7, Taylor discloses, in figure 2, the three-phase expandable AC system based on battery reconfiguration as claimed in claim 1, wherein each of the battery array modules (Fig. 2, 210, 220, 230) comprises a plurality of battery modules (rack 1A-3A, 1B-3B, 1C-3C), and the battery modules 
	In regards to claim 8, Taylor discloses, in figure 1, the three-phase expandable AC system based on battery reconfiguration as claimed in claim 7, wherein a specification of each of the battery modules is the same or different (Par 0044, 0056).
	In regards to claim 9, Taylor discloses, in figure 1, the three-phase expandable AC system based on battery reconfiguration as claimed in claim 1, wherein the reconfigurable battery array directly outputs a DC voltage as required (Par 0048).
	In regards to claim 10, Taylor discloses, in figure 1, a control method of a three-phase expandable AC system based on battery reconfiguration, wherein the three-phase expandable AC system based on battery 15reconfiguration comprises a reconfigurable battery array (100) capable of connecting to a load (150) or being tied to a grid (105), and the reconfigurable battery array has a plurality of battery array modules (Fig. 2, 210, 220, 230), the control method comprising: performing discharging to the load (150, par 0040) or the grid by the reconfigurable battery array, or making the load or the grid (105) perform charging to the reconfigurable battery array (Par 0040), 20wherein the reconfigurable battery array (100) performs one of operations comprising: respectively generating a single-phase AC voltage corresponding to outputs of the battery array modules (Par 0041); selecting three from the battery array modules (Fig. 2, 210, 220, 230) to generate a corresponding three-phase AC voltage (Par 0056); and generating a plurality of three-phase AC voltages (Par 0039) from the battery 
	In regards to claim 13, Taylor discloses, in figure 1, the control method of the three-phase expandable AC system based on the battery reconfiguration as claimed in claim 10, wherein when the reconfigurable battery array (100) is-25-087380usf a grid-tied type reconfigurable battery array (Par 0035), generating the three-phase AC voltage further comprises: taking three corresponding single-phase AC voltages generated by the selected three battery array modules as three slave single-phase AC voltages (Par 0056); and 5respectively synchronizing with three phases of the grid to tie the three single-phase AC voltages to the grid (Par 0053, 0056).
	In regards to claim 14, Taylor discloses, in figure 1, the control method of the three-phase expandable AC system based on the battery reconfiguration as claimed in claim 10, wherein the reconfigurable battery array (100) performs the discharging or the charging based on a current command (par 0008, 0045-0046).
In regards to claim 15, Taylor discloses, in figure 2, the control method of the three-phase expandable AC system based on the battery reconfiguration as claimed in claim 10, wherein each of the battery array modules (Fig. 2, 210, 220, 230) comprises a plurality of battery modules (rack 1A-3A, 1B-3B, 1C-3C), and the battery modules are respectively second-life batteries (Par 0040, When the energy generation at the source 105 is greater than the requirements of the load 150, the excess energy from the source 105 may be used to charge battery units within the battery sourced power conversion system 100 and thereby store the excess energy. When the energy generation at the source 105 is less than the requirements of the load 150, the energy stored in the battery sourced power conversion system 100 may be discharged to the load 150 to meet the load requirements, thus shows the plurality battery modules are second-life batteries).
In regards to claim 16, Taylor discloses, in figure 1, the control method of the three-phase expandable AC system based on the battery reconfiguration as claimed in claim 15, wherein a specification of each of the battery modules is the same or different (Par 0044, 0056). 
In regards to claim 17, Taylor discloses, in figure 1, the control method of the three-phase expandable AC system based on the battery reconfiguration as claimed in claim 15, wherein the battery modules (Fig. 2, 210, 220, 230) are arranged to be connected in series and parallel to form the battery array module (Par 0056, battery module 210, 220, and 230 each connected series and parallel to form an array module 200).
In regards to claim 18, Taylor discloses, in figure 1, the control method of the three-phase expandable AC system based on the battery reconfiguration as claimed in claim 10, wherein the reconfigurable battery array (100) directly outputs a DC voltage as required (Par 0048).
Allowable Subject Matter
Claims 2-3, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/               Examiner, Art Unit 2842               
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842